Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high infrared transmittance” in claim 1 is a relative term which renders the claim indefinite. The term “high infrared transmittance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is assumed that “high infrared transmittance” means there is some transmittance.
Allowable Subject Matter
Claim 15, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddadi et al. (see IDS filed 11/24/2020 Haddadi et al. “Extended short-wavelength infrared ...”) hereafter referred to as Haddadi 
In regard to claim 1 Haddadi teaches a photodetection element [see Fig. 1] comprising:
a substrate [see GaSb substrate] ;
an electron barrier layer [see Fig. 1 see abstract “AlAs0.10Sb0.90/GaSb H-structure superlattice design was used as the large-bandgap electron-barrier” ] of a type-I superlattice [see Fig. 1] structure, the electron barrier layer being formed above the substrate and lattice-matched [see column 2 page 101104-1 “The AlAs0.10Sb0.90 layer in the AlAsSb/GaSb superlattices is lattice-matched to GaSb substrate”] to the substrate; and

Haddadi does not state “with a high infrared transmittance in a desired wavelength region”.
However [see 112 rejection] see that GaSb does partially transmit infrared light.
Thus it would be obvious to modify Haddadi to include “with a high infrared transmittance in a desired wavelength region”.
The motivation is that GaSb does partially transmit infrared light.

Claim 1-14, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddadi in view of Klipstein (US 20140312303 A1). Ting et al. (US 20120145996 A1) hereafter referred to as Ting is provided as evidence.
In regard to claim 1 Haddadi teaches a photodetection element [see Fig. 1] comprising:
a substrate [see GaSb substrate] ;
an electron barrier layer [see Fig. 1 see abstract “AlAs0.10Sb0.90/GaSb H-structure superlattice design was used as the large-bandgap electron-barrier” ] of a type-I superlattice [see Fig. 1] structure, the electron barrier layer being formed above the substrate and lattice-matched [see column 2 page 101104-1 “The AlAs0.10Sb0.90 layer in the AlAsSb/GaSb superlattices is lattice-matched to GaSb substrate”] to the substrate; and
a light-receiving layer [“eSWIR nBn photodetectors based on InAs/AlSb/GaSb type-II superlattices”] of a type-II superlattice structure, formed in contact [see Fig. 1] with the electron barrier layer. 
Haddadi does not state “with a high infrared transmittance in a desired wavelength region”.
See evidence Ting Fig. 3 bandgap versus lattice contant.

    PNG
    media_image1.png
    824
    783
    media_image1.png
    Greyscale

See Klipstein Fig. 3B lattice constant vs energy. See the center column of GaAsSb, GaInAs, AlInAs, InP and see the dotted lines and that there can be another dotted line connecting AlAs on the left to AlSb on the right, resulting in a AlAsSb , see paragraph 0089 “the valence bands of AlSb.sub.0.92As.sub.0.09 and GaSb lie approximately 150 and 500 meV above the valence bands of InAs.sub.0.91As.sub.0.09 or InAs and that the first three materials have the same lattice parameter as GaSb. Thus an alloy of GaSb and AlSb.sub.0.92As.sub.0.08 that is lattice matched to a GaSb substrate is expected to exhibit a valence band energy that is between 150 and 500 meV above that of lattice matched InAs.sub.0.91As.sub.0.09”, see Fig. 2, see paragraph 0060-0062 “barrier layer is made of one of: Ga.sub.qIn.sub.yAl.sub.1-y-qAs.sub.1-xSb.sub.x alloy or a Ga.sub.q1In.sub.y1Al.sub.1-y1-q1As.sub.1-x1Sb.sub.x1/Ga.sub.q2In.sub.y2Al- .sub.1-y2-q2As.sub.1-x2Sb.sub.x2/Ga.sub.q3In.sub.y3Al.sub.1-y3-q3As.sub.1-- x3Sb.sub.x3/Ga.sub.q4In.sub.y4Al.sub.1-y4-q4As.sub.1-x4Sb.sub.x4 superlattice with values for the indices ...” “the photon absorbing layer is made of one of: Ga.sub.qIn.sub.yAl.sub.1-y-qAs.sub.1-superlattice with values for the indices ...”.
Thus it would be obvious to apply the teaching of Klipstein to Haddadi to utilize materials of GaAsSb, GaInAs, AlInAs, InP, AlAsSb to form the photodetector of Haddadi, with a substrate of choice such as InGaAs, InP i.e. to include “with a high infrared transmittance in a desired wavelength region”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility of manufacturing to adjust the band diagram of the type 1 and type 2 superlattices of Haddadi for photodetection and to obtain a substrate of choice such as InGaAs, InP.
In regard to claim 2 Haddadi and Klipstein as combined teaches wherein ground-state energy of a hole miniband of the electron barrier layer is substantially equal [see combination Klipstein see Klipstein Fig. 3B the barrier superlattice and the photodetector superlattice can comprise GaAsSb ] to ground-state energy of a hole miniband of the light-receiving layer. 
In regard to claim 3 Haddadi and Klipstein as combined teaches wherein the substrate is an InP substrate [see combination Klipstein ]. 
In regard to claim 4 Haddadi and Klipstein as combined teaches wherein
the electron barrier layer includes a first barrier layer [see barrier is a type 1 superlattice H structure] and a second barrier layer, and
a thickness of the second barrier layer is adjusted in such a way that the ground- state energy of the hole miniband of the electron barrier layer matches [see combination Klipstein see Klipstein Fig. 3B the barrier superlattice and the photodetector superlattice can comprise GaAsSb ] the ground-state energy of the hole miniband of the light-receiving layer.
In regard to claim 5 Haddadi and Klipstein as combined teaches wherein the first barrier layer is made of AlAsSb, [see barrier is a type 1 superlattice H structure, see combination Klipstein materials of 
In regard to claim 6 Haddadi and Klipstein as combined teaches wherein the light-receiving layer includes a first light-receiving layer [see type 2 superlattice] and a second light- receiving layer, and the first light-receiving layer is made of InGaAs [see combination Klipstein materials of GaAsSb, GaInAs, AlInAs, InP, AlAsSb to form the photodetector of Haddadi, see the photodetector superlattice can comprise GaAsSb and InGaAs ] , and the second light-receiving layer is made of GaAsSb.
In regard to claim 7 Haddadi and Klipstein as combined does not specifically teach wherein ratios of As and Sb in the first barrier layer and the second barrier layer are equal. 
However see that bandgap and lattice constant are known for the ratios, see Klipstein Fig. 3B shows a column for equal As and Sb.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein ratios of As and Sb in the first barrier layer and the second barrier layer are equal", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
In regard to claim 8 Haddadi and Klipstein as combined does not specifically teach wherein ratios of As and Sb in the second barrier layer included in the electron barrier layer and the second light-receiving layer included in the light-receiving layer are equal.
However see that bandgap and lattice constant are known for the ratios, see Klipstein Fig. 3B shows a column for equal As and Sb.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein ratios of As and Sb in the second barrier layer included in the electron barrier layer and the second light-receiving layer included in the light-receiving layer are equal", since it has been held 
In regard to claim 9 Haddadi and Klipstein as combined teaches wherein a common layer [i.e. GaAsSb , see barrier is a type 1 superlattice H structure, see combination Klipstein materials of GaAsSb, GaInAs, AlInAs, InP, AlAsSb to form the photodetector of Haddadi, see AlAsSb and GaAsSb form H structure, see combination Klipstein materials of GaAsSb, GaInAs, AlInAs, InP, AlAsSb to form the photodetector of Haddadi, see the photodetector superlattice can comprise GaAsSb and InGaAs  ] is used as the second barrier layer of the electron barrier layer and as the second light- receiving layer of the light-receiving layer but does not specifically teach at a boundary between the electron barrier layer and the light-receiving layer.
However see that  GaAsSb is a common layer and if it is not chosen to be the intermediate layer, then the AlAsSb will be adjacent InGaAs  which are both barriers.
Thus it would be obvious to modify Haddadi to include common layer i.e. GaAsSb at a boundary between the electron barrier layer and the light-receiving layer.
The motivation is to avoid the intermediate layer to be a larger double barrier layer.
In regard to claim 10 Haddadi and Klipstein as combined does not specifically teach wherein rates of As among group V elements contained in the first barrier layer and the second barrier layer are each 0.55.
However see that bandgap and lattice constant are known for the ratios of the elements.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein rates of As among group V elements contained in the first barrier layer and the second barrier layer are each 0.55", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233

However see that bandgap and lattice constant are known for the ratios of the elements.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a rate of In among group III elements contained in the first light-receiving layer is 0.52, and arate of As among group V elements contained in the second light-receiving layer is 0.55", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
In regard to claim 12 Haddadi and Klipstein as combined does not specifically teach  wherein at least one of the electron barrier layer and the light-receiving layer contains P. 
However see the leftmost column in Klipstein Fig. 3B for GaAs absorption.
Thus it would be obvious to modify Haddadi to include using materials GaAs, GaInP, AlInP to form the photodetector of Haddadi i.e. to include wherein at least one of the electron barrier layer and the light-receiving layer contains P.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility of manufacturing to adjust the band diagram of the type 1 and type 2 superlattices of Haddadi for photodetection .
In regard to claim 13 Haddadi and Klipstein as combined teaches further comprising: two contact layers [see Haddadi Fig. 1] sandwiching the electron barrier layer and the light-receiving layer.
In regard to claim 14 Haddadi and Klipstein as combined teaches wherein both [see Haddadi Fig. 1] of the two contact layers contain an n-type dopant. 
In regard to claim 16 Haddadi and Klipstein as combined teaches further comprising: a buffer layer disposed between [see Haddadi Fig. 1 see page 101104-2 column 2 “epitaxial growth of the 
In regard to claim 18 Haddadi and Klipstein as combined does not specifically teach wherein a degree of mismatch between lattice constants of the electron barrier layer and the substrate is less than 1%.
However see combination, see Klipstein Fig. 3B the selection of materials is to reduce lattice mismatch.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a degree of mismatch between lattice constants of the electron barrier layer and the substrate is less than 1%", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
In regard to claim 19 Haddadi and Klipstein as combined teaches further comprising: an infrared detecting structure in which detection units each including at least the electron barrier layer and the light-receiving layer are arranged in an array [see Haddadi page 101104-3 column 2 “This can lead to more uniform focal plane arrays” see page 101104-1 column 1 “camera that is capable of eSWIR imaging will produce a higher quality image”] on the substrate.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddadi and Klipstein as combined and further in view of Tidhar (US 20140184806 A1)
In regard to claim 20 Haddadi and Klipstein as combined teaches an infrared detecting apparatus [see Haddadi page 101104-1 column 1 “A camera that is capable of eSWIR imaging will 
a readout circuit that reads electrical signal of infrared rays detected by the photodetection element for each of the detection units, the readout circuit being flip-chip bonded to the photodetection element;
an infrared optical system that focuses infrared light on the infrared detecting structure of the photodetection element; and
an output circuit that outputs a signal based on infrared light detected for each of the detection units.
However see Tidhar Abstract “Photo Detector Array (PDA), sensitive in at least a portion of the NIR and SWIR spectrum” see paragraph 0019, 0033, 0049, 0098, 0303-0311, 0326 “focusing optics” “Road Out Integrated Circuit (ROIC) with in-pixel signal processing flip-chip bonded to photodiode or other photodetector array” “focusing on a Photo Detector Array (PDA) electromagnetic radiation” “analog processing unit 30P processes a signal SPD from a pixel 22 of the photodetector array”.
Thus it would be obvious to modify Haddadi to include a readout circuit that reads electrical signal of infrared rays detected by the photodetection element for each of the detection units, the readout circuit being flip-chip bonded to the photodetection element; an infrared optical system that focuses infrared light on the infrared detecting structure of the photodetection element; and an output circuit that outputs a signal based on infrared light detected for each of the detection units.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to perform work by focusing and detecting the light, and processing the signal to obtain an output information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iida (US 20200279959 A1) teaches type-1 and type-2 superlattices, see Fig. 3.

    PNG
    media_image2.png
    661
    1249
    media_image2.png
    Greyscale

Cohen (US 20150162471 A1) teaches bandgap see Fig. 1.

    PNG
    media_image3.png
    784
    1241
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SITARAMARAO S YECHURI/    Primary Examiner, Art Unit 2818